UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 Commission File No. 001-31852 TRI-VALLEY CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 94-1585250 (I.R.S. Employer Identification Number) 4550 California Avenue, Suite 600, Bakersfield, California 93309 (Address of Principal Executive Offices) Registrant’s Telephone Number Including Area Code: (661) 864-0500 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of July 28, 2010, the Registrant had 37,350,504shares of common stock ($0.001 par value) outstanding. TRI-VALLEY CORPORATION TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION 3 ITEM 1. Consolidated Financial Statements 3 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 16 ITEM 4. Controls and Procedures 16 PART II. OTHER INFORMATION 17 ITEM 1. Legal Proceedings 17 ITEM 1A. Risk Factors 18 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 5. Other Information 18 ITEM 6. Exhibits 18 SIGNATURES 19 2 PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS TRI-VALLEY CORPORATION CONSOLIDATED BALANCE SHEET ASSETS June 30, 2010 December 31, 2009 (Unaudited) (Audited) Current Assets Cash $ $ Accounts Receivable TVOG Production Accrual Accounts Receivable - Trade Prepaid Expenses Accounts Receivable from Joint Venture Partners - Net Accounts Receivable - Other Total Current Assets Property and Equipment - Net Proved Properties Unproved Properties Rig Other Property and Equipment Total Property and Equipment - Net Other Assets Deposits Investments in Joint Venture Partnerships Goodwill Other - Total Other Assets Total Assets $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 3 TRI-VALLEY CORPORATION CONSOLIDATED BALANCE SHEET LIABILITIES AND STOCKHOLDERS' EQUITY June 30, 2010 December 31, 2009 (Unaudited) (Audited) Current Liabilities Notes Payable $ $ Trade -Accounts Payable and Accrued Expenses Non-Trade Accounts Payable Total Current Liabilities Non-Current Liabilities Asset Retirement Obligation Long-Term Portion of Notes Payable Total Non-Current Liabilities Total Liabilities Stockholders' Equity Common Stock, $.001 par value; 100,000,000 shares authorized; 37,350,504* and 33,190,462 at June 30, 2010 and December 31, 2009, respectively. Less: Common Stock in Treasury, at cost; 120,025 shares Capital in Excess of Par Value Additional Paid in Capital - Warrants Additional Paid in Capital - Stock Options Accumulated Deficit Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ * As of June 30, 2010, the Company had received subscriptions to purchase an additional 94,790 shares, which had not been accepted because required subscription documents had not been received from the subscribers, and the necessary stock exchange approval has not been received. The accompanying Notes are an integral part of these Consolidated Financial Statements. 4 TRI-VALLEY CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Revenues Sale of Oil and Gas $ Gain on Sale of Asset - - Partnership Income - Other Income - Interest Income Total Revenues $ Costs and Expenses Production Costs $ Mining Exploration Expenses Depletion, Depreciation and Amortization Bad Debt Expense - - - Interest Expense General and Administrative Warrant Expense - - Stock Option Expense - - Total Costs and Expenses $ Loss Before Minority Interest $ Minority Interest - - Net Loss $ Basic Net Loss Per Share: Loss from Operations $ Basic Loss Per Common Share $ Weighted Average Number of Shares Outstanding Weighted Potentially Dilutive Shares Outstanding No dilution is reported since Net Income is a loss per ASC 260 The accompanying Notes are an integral part of these Consolidated Financial Statements. 5 TRI-VALLEY CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, Cash Flows from Operating Activities Net Loss $ $ Adjustments to Reconcile Net (Loss) to Net Cash Provided/(Used) by Operating Activities Depreciation, Depletion and Amortization Minority Interest - Warrant Expense - Stock Options (Gain) or Loss on Sale of Property - Bad Debt Expense - Director Compensation - Changes in Operating Capital - (Increase) or Decrease in Total Accounts Receivable (Increase) or Decrease in Total Other Assets Increase or (Decrease) in Accounts Payable, Deferred Revenue and Accrued Expenses Increase or (Decrease) in Accounts Payable to Joint Venture Partners - and Related Parties (Increase) or Decrease in Accounts Receivable from Joint Venture Partners - Net Cash Provided/(Used) by Operating Activities $ $ Cash Flows from Investing Activities Proceeds from the Sale of Property - Capital Expenditures Net Cash Provided/(Used) by Investing Activities $ $ Cash Flows from Financing Activities Principal Payments on Long-Term Debt Net Proceeds from the Issuance of Stock Options - Net Proceeds from the Issuance of Common Stock Sale or (Purchase) of Treasury Stock Net Cash Provided/(Used) by Financing Activities $ $ Net Increase or (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 6 TRI-VALLEY CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED June 30, 2010, and 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION DESCRIPTION OF BUSINESS Tri-Valley Corporation (“Tri-Valley”, “TVC”, or “the Company”) is a Delaware corporation which currently conducts its operations through five wholly-owned subsidiaries.TVC’s principal offices are located at 4550 California Avenue, Suite 600, Bakersfield, California93309; telephone (661) 864-0500. The Company's five subsidiaries are: • Tri-Valley Oil & Gas Co. (“TVOG”) — conducts our hydrocarbon (crude oil and natural gas) business.TVOG derives its revenue from oil and natural gas production. • Select Resources Corporation, Inc. (“Select”) — holds and maintains our precious metals and industrial minerals business. Select holds and develops three major mineral assets in the State of Alaska. • Great Valley Production Services, LLC (“GVPS”) — conducts our oil production services, well workover services, and the business of refurbishment of oilfield equipment. • Great Valley Drilling Company, LLC (“GVDC”) — formed to own and operate a geothermal and oil drilling rig in the State of Nevada. • Tri-Valley Power Corporation — is inactive at the present time. Tri-Valley's businesses are organized into four operating segments: - Oil and Gas Operations — This segment represents our oil and gas business.During the first six months of 2010, this segment generated virtually all of the Company’s revenues from operations. - Rig Operations — This segment consists of drilling rig operations. - Minerals — This segment represents our precious metal and industrial mineral prospects.In the past, it has generated revenues from pilot-scale mining projects and subcontracting exploration and business development projects. This segment holds title to land or leases in the State of Alaska. - Drilling and Development — This segment includes revenue received from crude oil and natural gas drilling and development operations performed for joint venture partners. BASIS OF PRESENTATION The financial information included herein is unaudited; however, such information reflects all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for a fair statement of results for the interim periods. The results of operations for the six-month period ended June 30, 2010, are not necessarily indicative of the results to be expected for the full year. 7 NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION (Continued) The accompanying consolidated financial statements do not include footnotes and certain financial presentations normally required under generally accepted accounting principles in the United States of America; and, therefore, should be read in conjunction with our Annual Report on Form 10-K, filed with the U.S. Securities and Exchange Commission on March 29, 2010, for the year ended December 31, 2009. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its wholly-owned subsidiaries, TVOG, Select, GVPS, GVDC, and Tri-Valley Power Corporation.Other partnerships in which the Company has an operating or nonoperating interest, but in which the Company is not the primary beneficiary and owns less than 51%, are proportionately combined.These include the TVC OPUS 1 Drilling Program, L.P., Martins-Severin, Martins-Severin Deep, and Tri-Valley Exploration 1971-1 Partnership.All material intercompany accounts and transactions have been eliminated in combination and consolidation. Reclassification Certain reclassifications have been made to the prior year financial statements to be in conformity with fiscal year 2010 presentation.Those reclassifications consisted of netting Accounts Receivable from Joint Venture Partners in Current Assets against Accounts Payable to Joint Venture Partners in Current Liabilities.At June 30, 2010, the Company had net Accounts Receivable from Joint Venture Partners. In the Company’s Consolidated Statement of Operations, Revenues from the Sale of Oil and Gas for the second quarters of 2010 and 2009, as well as, the first halves of both years, are reflected net of the diluent used to reduce the viscosity of our crude oil and increase the API gravity of the resulting blend, as per industry practice.Likewise, Production Costs for the same periods have been stated net of the cost of the purchased diluent and associated transportation costs. Finally, in Note 6 – Financial Information Relating to Industry Segments, we have eliminated a Non-Segmented Items allocation of Total Assets at June 30, 2010, and December 31, 2009. NOTE 2 - PER SHARE COMPUTATIONS Per share computations are based upon the weighted-average number of common shares outstanding during each period reported. As there were net losses at June 30, 2010, and 2009, common stock equivalents are not included in the computations, as their inclusion would be anti-dilutive. NOTE 3 – SUMMARY OF RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-03, “Oil and Gas Reserve Estimation and Disclosures.”This ASU amends the FASB’s Accounting Standards Codification (“ASC”) Topic 932, “Extractive Activities-Oil and Gas” to align the accounting requirements of Topic 932 with the U.S. Securities and Exchange Commission’s final rule, “Modernization of the Oil and Gas Reporting Requirements” issued on December 31, 2008.In summary, the revisions in ASU 2010-03 modernize the disclosure rules to better align with current industry practices and expand the disclosure requirements for equity method investments so that more useful information is provided.More specifically, the main provisions include the following: • An expanded definition of oil and gas producing activities to include nontraditional resources such as bitumen extracted from oil sands. • The use of an average of the first-day-of-the-month price for the 12-month period, rather than a year-end price for determining whether reserves can be produced economically. • Amended definitions of key terms such as “reliable technology” and “reasonable certainty” which are used in estimating proved oil and gas reserve quantities. • A requirement for disclosing separate information about reserve quantities and financial statement amounts for geographical areas representing 15 percent or more of proved reserves. • Clarification that an entity’s equity investments must be considered in determining whether it has significant oil and gas activities and a requirement to disclose equity method investments in the same level of detail as required for consolidated investments. This ASU is effective for annual reporting periods ended on or after December 31, 2009, and it requires (1) the effect of the adoption to be included within each of the dollar amounts and quantities disclosed, (2) qualitative and quantitative disclosure of the estimated effect of adoption on each of the dollar amounts and quantities disclosed, if significant and practical to estimate and (3) the effect of adoption on the financial statements, if significant and practical to estimate.Adoption of these requirements did significantly impact our reported reserves. 8 NOTE 4 - CHANGES IN SECURITIES Common Stock During the second quarter of 2010, 2,000 shares were issued to a former employee for stock options exercised and 30,000 shares of common stock were issued to our current six independent directors for services rendered in 2010.3,846,157 shares were issued to six institutional investors in a registered direct offering at $1.30 per share for a total of $5.0 million in gross proceeds.Also during the second quarter of 2010, we rescinded a stock subscription for 20,000 shares and refunded a total of $25,000.As of June 30, 2010, the Company had received subscriptions to purchase an additional 94,790 shares, which had not been accepted because required subscription documents had not been received from the subscribers, and the necessary stock exchange approval has not been received.Stock issuance cost for the second quarter of 2010 was $0.4 million. NOTE 5 - STOCK-BASED COMPENSATION EXPENSE Stock-Based Compensation Expense charged against income for stock-based awards in the second quarters of 2010 and 2009 was $24,278 and $167,227 pre-tax, respectively, and is included in the General and Administrative Expenses in the Consolidated Statements of Operations.For further information regarding Stock-Based Compensation Expense, please refer to Note 2 of the Notes to the Consolidated Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2009. NOTE 6 - FINANCIAL INFORMATION RELATING TO INDUSTRY SEGMENTS The Company reports operating segments according to ASC 280, “Disclosure about Segments of an Enterprise and Related Information.” The Company identifies four principal, operating industry segments as described in Note 1 – Description of Business and Basis of Presentation, page 7. The following table sets forth our Revenues by operating segment for the second quarters ended June 30, 2010, and 2009 and the six months ended June 30, 2010, and 2009 in millions of U.S. Dollars: For Three Months Ended For Three Months Ended For Six Months Ended For Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Revenues Oil and Gas Operations $ Rig Operations - Minerals - Non-Segmented Items - Consolidated Revenues $ The following table sets forth our Operating Income (Loss) by segment for the second quarters ended June 30, 2010, and 2009 and the six months ended June 30, 2010, and 2009, in millions of U.S. Dollars: For Three Months Ended For Three Months Ended For Six Months Ended For Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Operating Income (Loss) Oil and Gas Operations $ Rig Operations Minerals Non-Segmented Items Total Income (Loss) $ 9 NOTE 6 - FINANCIAL INFORMATION RELATING TO INDUSTRY SEGMENTS (Continued) The following table summarizes our total assets, in millions of U.S. Dollars, at June 30, 2010, and December 31, 2009: June 30, December 31, Total Assets Oil and Gas Operations $ $ Rig Operations Minerals Drilling and Development Consolidated Total Assets $ $ NOTE 7 - GOING CONCERN The Company had a cash balance of $1.7 million at June 30, 2010, as compared with $0.3 million at December 31, 2009.Total Current Assets increased $2.0 million from $1.9 million at December 31, 2009, to $3.9 million at June 30, 2010.Total Current liabilities decreased from $7.2 million at the end of 2009 to $5.5 million at June 30, 2010, a decrease of $1.7 million.See Note 11 to our Consolidated Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2009, for additional discussion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company is dependent on raising additional capital; however, certain factors, such as the economic climate and interest rates, which directly affect the supply of capital, are beyond the Company’s control.As such, the Company has no certainty that capital will be available when needed; and these conditions raise substantial doubt about its ability to continue as a going concern. In December 2009, the Company engaged the services of an investment banking firm to act as financial advisor for Tri-Valley Corporation. During fiscal year 2010, the Company intends to market securities in discreet tranches or offerings with an aggregate value up to $15 million, and the Company closed its first tranche for $5.0 million on April 8, 2010.The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 8 - CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS At June 30, 2010, the Company had Non-Trade Accounts Payable of $850,000 which represented a related party payable to Mr. G. Thomas Gamble, Director and Chairman of the Board of Directors, and our largest shareholder.This payable resulted from Mr. Gamble’s ordinary, intended purchase of the Company’s common stock.When it was determined that the intended purchase of shares did not satisfy NYSE Amex, LLC, exchange requirements, the Company did not provide timely notice to Mr. Gamble. Upon such notification, the Company offered Mr. Gamble a refund of his investment funds.The Company remains in negotiation with Mr. Gamble on this transaction. 10 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Notice Regarding Forward-Looking Statements This Report contains forward-looking statements. The words, "anticipate," "believe," "expect," "plan," "intend," "estimate," "project," "could," "may," "foresee," and similar expressions are intended to identify forward-looking statements. These statements include information regarding expected development of the Company's business, financing activities, relationship with customers, and developments in the oil and gas industry. Should one or more of these risks or uncertainties occur, or should underlying assumptions prove incorrect, actual results may vary materially and adversely from those anticipated, believed, estimated, or otherwise indicated. The following is management’s discussion and analysis of certain significant factors that have affected aspects of our financial position and the results of operations during the periods included in the accompanying unaudited Consolidated Financial Statements. You should read this in conjunction with the discussion under “Management’s Discussion and Analysis of Financial Conditions and Results of Operations” and our audited Financial Statements for the year ended December31, 2009, included in our Annual Report on Form10-K, filed with the U.S. Securities and Exchange Commission on March 29, 2010, and the unaudited Consolidated Financial Statements included elsewhere in this Report. The profitability of our operations in any particular accounting period will be directly related to the realized prices of crude oil and natural gas sold, the type and volume of crude oil and natural gas produced, and the results of development and exploitation activities. Realized prices for natural gas will fluctuate from one period to another due to regional market conditions and other factors, while oil prices will be predominantly influenced by global supply and demand. The aggregate amount of crude oil and gas produced may fluctuate based on the success of development and exploitation of oil and gas reserves pursuant to current reservoir management. We benefit from lower natural gas prices as we are a consumer of natural gas in our California operations.The cost of natural gas used in our steaming operations, production rates, labor, equipment costs, maintenance expenses, and production taxes are expected to be the principal influences on operating costs. Accordingly, our results of operations may fluctuate from period to period based on the foregoing principal factors, among others. Notable Second Quarter Items: · Closed a $5.0 million sale of common stock in a registered direct offering with institutional investors · Installed artificial lift on four additional oil wells at our Pleasant Valley project · Expanded 30-day steam cycles on two additional oil wells at our Pleasant Valley project · Initiated steam cycles on two existing oil wells at our Claflin property · Closed on the sale of the South Belridge and Shields-Arms leases for an aggregate price of $3.4 million, $0.9 million netto Tri-Valley Corporation · Reduced past-due Trade Accounts Payable and Accrued Expenses by more than $1.0 million · Completed an NI 43-101 Report on our Shorty Creek gold exploration project in Alaska · Formed an Advisory Committee with partners who own or control a majority interest of the TVC OPUS 1 Drilling Program, L.P., to recommend a development and financing plan for the Pleasant Valley project · Reorganized management structure to strengthen the Company’s focus on accelerating oil revenue generation from existing assets · Joined the Russell Microcap Index Notable Items and Expectations for the Third Quarter and Full Year 2010: ●
